Citation Nr: 1453459	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-02 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional months of eligibility for Veterans Educational Assistance Program (VEAP) under the Post-9/11 GI Bill (Chapter 33).  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1988 and from November 2009 to September 2010 with additional service in the Reserve.  The appellant is his son.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The Veteran earned 36 months of eligibility under the Post-Vietnam Era Educational Assistance Program (Chapter 32), which was the maximum he could earn under that program; he used 25 months and 22 days of this entitlement, which left 11 months and 8 days of eligibility; later, he earned the maximum balance of 48 months under the Post-9/11 GI Bill.  

2.  The Veteran had 22 months of eligibility, but no more months of eligibility were available to him to transfer to his son.  


CONCLUSION OF LAW

The criteria for entitlement to additional months benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3222, 3231; 38 C.F.R. §§ 21.4020, 21.5071, 21.5072.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he had additional months of benefits eligible to transfer to his son, the appellant, under the Post-9/11 GI Bill.  (The Board notes that the Veteran and his son both submitted identical statements setting forth their arguments in support of the appeal.  For purposes of this decision, the Board will assume that the Veteran is presenting these arguments on his son's behalf.)

Several facts are not in dispute in this appeal.  First, that the Veteran himself was eligible for a total of 48 months of benefits (combined) under the Post-Vietnam Era Educational Assistance Program (Chapter 32) and Post-9/11GI Bill Program to attend school.  He attended school from August 1988 to May 1991, for which he was charged 25 months and 22 days of entitlement.  It is also not materially in dispute that the maximum amount of benefits he could transfer to his son was 36 months.  Further, as he set forth in his February 2012 substantive appeal, the Veteran does not dispute that at least 6 months of the benefits he used are not transferrable to his son.  Finally, it is not materially in dispute that the Veteran's son was found eligible for 22 months of transferred benefits.  

Accordingly, the central issue in dispute is whether the Veteran had 8 months of additional remaining benefits eligible to transfer to his son (for a total of 30 months).  In support of this appeal, the Veteran argues that the amount of money previously paid while he attended school should not be deducted from the amount of benefits he can transfer to his son because that "was a return of his money, and not a chargeable benefit or assistance under Sections 21.4020(a) or 21.5072(a)(1)(i)."   He provided a thorough and rationale argument to support his position, including citation to Barron's Law Dictionary.  

Although the Board understands the appellant's argument, it is not supported by the applicable law.  

More specifically, the provisions of 38 U.S.C.A. § 3222 establish that "each monthly contribution made by a participant [into the "Post-Vietnam Era Veterans Education Account"] shall entitle the participant to matching funds from the Department of Defense at the rate of $2 for each $1 contributed by the participant."  Accordingly, the participant earns "1 month of entitlement for each month he or she contributes to the fund" up to a maximum amount. 38 C.F.R. § 21.5071(a).  Once the participant is enrolled in a qualified education program, the months of entitlement are charged "1 month's entitlement for each monthly benefit paid to him or her."  38 C.F.R. § 21.5072(a)(1)(i).  The Board notes that the actual dollar amount paid during each month of eligibility earned is determined based on a complex formula, which does not equal a dollar-for-dollar amount.   See 38 C.F.R. § 21.5138.  

In other words, a participant earns a month of eligibility by making monthly dollar contributions to the program; the participant does not earn a specific dollar amount of eligibility.  

Here, the Veteran earned 36 months of eligibility under the Post-Vietnam Era Educational Assistance Program (Chapter 32), which was the maximum he could earn under that program.  He used 25 months and 22 days of this entitlement, which left 11 months and 8 days of eligibility.  Later, he earned the balance of 48 months under the Post-9/11 GI Bill (with 48 months being the maximum amount of monthly assistance any veteran can earn under any combination of programs.  See 38 C.F.R. § 21.4020(a)).  When subtracting the 25 months and 22 days charged to the Veteran (during his schooling), he was left with a balance of 22 months of eligibility to transfer to his son (48 months minus 25 months and 22 days equals 22 months, 7, days, which is required to be rounded down to 22 months.  See 38 C.F.R. § 21.5072(a)(2)).  No more months of eligibility were available to transfer.  

It is clear that the Veteran has the best interests of his son in mind by pursuing this appeal.  This is understandable, and he has set forth rational arguments in his briefs.  However, his arguments are inconsistent with the design of the GI Bill programs under which he earned eligibility.  The amount of money he paid into the system was not a deposit that he later earned back on a dollar-for-dollar basis by going to school.  Rather, he paid into the system to gain eligibility for monthly benefits, which were later paid during his enrollment in law school.  There is no legal basis to prorate the months of additional eligibility he can transfer to his son based on the amount he paid into the program and then received when he went to school.  

Accordingly, the appeal must be denied as a matter of law.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application. Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013).


ORDER

Entitlement to additional months of eligibility for Veterans Educational Assistance Program (VEAP) under the Post-9/11 GI Bill (Chapter 33) is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


